Citation Nr: 1728296	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-21 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation and ventricle heart attack with pacemaker/defibrillator combination placement. 

2.  Entitlement to an initial disability rating in excess of 10 percent for varicose veins of the left lower extremity status post greater saphenous vein ligation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to November 1970, including service in Vietnam from January 1969 to February 1970. 

These matters come to the Board of Veterans' Appeals (Board) from June 2010 and September 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg RO in November 2015, and a copy of the hearing transcript has been associated with the claims file. 

Following the hearing, the Board, in May 2016, remanded this matter for additional development, to include obtaining an opinion and performing a VA examination.  The requested development has been completed and complies with the directives of the Board remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran developed atrial fibrillation following the December 2011 Lexiscan stress test, but the additional disability was not the result of negligence or fault on the part of VA, and was reasonably foreseeable.

2.  The Veteran's varicose veins of the left lower extremity status post greater saphenous vein ligation have been shown to cause persistent edema and stasis pigmentation, eczema, and intermittent ulceration throughout the appeal period; there has been no demonstration of persistent ulceration or massive board-like edema with constant pain at rest at any time. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for atrial fibrillation and ventricle heart attack with pacemaker/defibrillator combination placement resulting from Lexiscan stress test performed by VA in December 2011 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

2.  The criteria for an initial 40 percent rating, and no more, for left leg varicose veins have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

As it relates to the 1151 claim, the Veteran was provided with notice which met these requirements in correspondence dated March 2013.  VA has thus met its duty to notify with respect to the issue on appeal.

With regard to the appeal for a higher initial disability evaluation for left leg varicose veins, because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA and private treatment records, VA examination reports, and lay evidence, to include testimony. 

As it relates to the 1151 claim, several VA medical opinions were obtained, including a September 2016 opinion obtained in conjunction with the May 2016 Board remand.  As the examiner sufficiently addressed the questions posed by the Board in its May 2016 remand, the Board finds there has been substantial compliance with that order, and remand on that basis is unnecessary.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As it relates to the left leg varicose veins, the Veteran was afforded a VA examination in October 2016, with an addendum opinion being prepared in May 2017.  The Board finds that the VA examination of record is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, documented and considered the Veteran's complaints and symptoms, and included adequate descriptions to properly rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by appearing at a hearing before the undersigned Veterans Law Judge.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran.

As to evidence received subsequent to the issuance of the last statement of the case, the Board notes that the Veteran indicated, in an October 2016 form, that if evidence was submitted at a later time, he waived his right to have the case remanded so that the RO could initially review the claim.  They asked that the Board consider the new evidence and proceed with the adjudication of the claim.  

 
1151 Claim

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 

There is no allegation that the Veteran's treatment was part of a training or rehabilitation program, and no further discussion of that provision is required. 

VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran maintains that the stress test performed on him in December 2011 resulted in his developing atrial fibrillation, a ventricle heart attack and the installation of a pacemaker/defibrillator combination, which all could have been avoided if the stress test was stopped, and medication was administered which would have neutralized the above, and if the information from the Holter monitor that he had previously worn was read properly.

In support of his claim, the Veteran submitted a March 2012 letter from his private physician, S. G., M.D., who indicated that he was writing the letter in reference to the Veteran's clinical history.  He reported that he was a cardiac electrophysiologist who had been involved in the Veteran's care since January 3rd.  He noted that the Veteran had his first episode of atrial fibrillation documented in 2009.  The details of that episode of atrial fibrillation were unavailable to him.  

He stated that on November 15, 2011 the Veteran underwent a 24-hour ambulatory Holter monitor by the VA Medical Center, which demonstrated episodes of atrial fibrillation alternating with periods of normal sinus rhythm.  Conversion pauses were noted up to 3.1 seconds.  He observed that an echocardiogram that had been performed on September 17, 2011, demonstrated normal left ventricular systolic function with an ejection fraction of 55%.  As part of his workup, the Veteran subsequently underwent a Lexiscan stress test by the VA Medical Center, which was performed on December 14, 2011.  The results of the stress test by report demonstrated a moderate-sized perfusion defect involving the anterolateral wall with a smaller defect involving the inferoseptal wall.   By report, these areas were consistent with ischemia in the infarct area.  Gated wall motion analysis demonstrated akinesia of the anterolateral and inferoseptal regions, with marked global hypokinesia.  The left ventricular systolic function was measured at 17%,  He noted that by report, the Veteran developed atrial fibrillation at the conclusion of the study.  He was given intravenous Cardizem to slow the ventricular rate and subsequently had a conversion pause of approximately 6 seconds, with subsequently restoration of normal sinus rhythm.  The Veteran was subsequently readmitted on December 27, 2011, with another episode of atrial fibrillation with a rapid ventricular response.  At that time, he was admitted to Fawcett Memorial Hospital.  He was also started on anti-arrhythmic drug therapy.  Following discharge, the Veteran was seen by Dr. S. on January 3, 2012 for the first time.  At that time, the Veteran was noted to be in atrial fibrillation, which by report had started that morning at 7:30.  He was subsequently admitted again to Fawcett Memorial Hospital.  He underwent cardiac catheterization, which was performed by Dr. M.  This demonstrated normal coronary arteries with no obstructive coronary artery disease.  The left ventricular systolic function by ventriculography was severely reduced, specifically involving the basal anterior and extending to the mid-segment of the anterior wall, as well as the basal inferior wall, these were dyskinetic in nature.  The ejection fraction was approximately 35 40% by ventriculography.  

The Veteran underwent a repeat echocardiogram on January 4, which was read by Dr. C.  At that time, the Veteran was noted to have global hypokinesia more pronounced in the septum, with an estimated left ventricular systolic function of approximately 30%.  Mild mitral insufficiency was also noted.  The feeling from the interventional cardiologist was that they were dealing with a scenario of inverted Takotsubo syndrome. 

He noted that due to the Veteran's depressed left ventricular systolic function, the  anti-arrhythmic agent was discontinued, and the Veteran was initiated on anticoagulant therapy with dabigatran.  The Veteran was also started on carvedilol, as well as lisinopril, for management of his depressed left ventricular systolic function.  Dronedarone was also started in an attempt to maintain normal sinus rhythm.  Because of the Veteran's depressed left ventricular systolic dysfunction and the potential for ventricular tachyarrhythmias, a LifeVest was also placed on the Veteran at that time.

The Veteran was subsequently readmitted on January 15, 2012, with another episode of atrial fibrillation.  However, this time, with a rapid ventricular response rate that resulted in a discharge from the Veteran's LifeVest.  Further conversion pauses were noted, and, as such, the Veteran underwent implantation of a dual-chamber cardioverter defibrillator on January 16, 2012, by Dr. M.  He was continued on dabigatran and started on sotalol 120 mg twice daily.  A follow-up echocardiogram on February 3, 2012, demonstrated left ventricular systolic function of approximately 35%, with global, as well as anterior wall hypokinesia.  Dr. S. indicated that he hoped the letter helped to clarify the clinical events leading to the Veteran's need for implantation of a cardioveter defibrillator and management of his cardiomyopathy.

In August 2013, a VA opinion was obtained with regard to the 1151 claim.  Following a review of the record, the VA examiner indicated that it was more likely that the Veteran's AFib/ventricle heart attack with pacemaker/defibrillator combination placement was unrelated, caused, by or aggravated by medical treatment, rehab program, or participation in a compensated work therapy program activity.

The examiner indicated that assuming no legal action on the VA's activities in this instance had been settled on behalf of the Veteran, the fact that an injury occurred while receiving treatment at a VA health care facility was not evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination for the Veteran. 

The examiner noted that the Veteran, in his January 2012 claim, indicated that the atrial fibrillation, a ventricle heart attack and the installation of a pacemaker/defibrillator combination, all could have been avoided if the stress test was stopped and the medication was administered, which would have neutralized the above, and, if the information from the Holter monitor that he had previously worn was read properly.

The examiner stated that the medical treatment rendered was both necessary and appropriate.  He observed that the notes showed the indication which was the standard in the community.  He indicated that the reason for the Holter monitor was that the Veteran was being evaluated for bradycardia.  That test on November 16, 2011 detected the presence of atrial fibrillation alternating with periods of flutter and NRS, longest pause with 3.1 sec, and tachybrady syndrome.  He stated that the reason that the cardiac stress test was done (by the Cardiology note of November 7, 2011) was that there was a consideration of coronary artery disease suggested in an earlier test in 2009.  He noted the Cardiology service desired to resolve this issue by ordering an up-to-date test of the same type that he had previously.  He further indicated that another reason that this type of cardiac test was performed was that the Veteran could not walk on a treadmill test.  He stated that, in essence, there were two separate issues that were being evaluated which were the bradycardia and the possibility of coronary artery disease.  Both of these conditions required separate testing in order to establish the etiology for the issues.  He reported that the Holter monitor test could not have been used in place of the stress test to diagnose coronary artery disease as the Veteran claimed. 

The examiner also noted that the Veteran signed a consent form for the stress test.  See the note of December 14, 2014.  He indicated that the Veteran, after knowing the risks and benefits of the procedure, willingly underwent this test.  The examiner also indicated that the Veteran would have still required the pacemaker/defibrillator in view of his antecedent condition of the tachybradycardia that he had before the stress test was done.  He observed that after the administration of the Lexiscan, the Veteran's arrhythmias were noted and expeditious action was taken, which included the Veteran's transfer to the hospital.  

He further indicated that in contrast to the Veteran's statement, there was no specific antidote to neutralize the effects of the Lexiscan.  He also stated that there were also no other medications that could have safely been administered in the setting that the Veteran was in while his events transpired.  

Therefore, with this information in mind, there was no evidence to show that the proximate cause of disability was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination for the Veteran.  The care or the treatment was furnished with the Veteran's informed consent as shown by the records.  Given the surveillance and prompt attention to address medical issues as they developed, there was no departure from the accepted levels of medical care or the performance of professional duties expected of reasonable health care providers.

In its May 2016 remand, the Board noted the August 2013 VA examiner's opinion.  However, it stated that the opinion did not appear to fully address the threshold question of whether the Veteran had qualifying additional disability.  It noted that regarding the determination of whether a Veteran had an additional disability, VA compared the Veteran's condition immediately before the beginning of the care upon which the claim was based to the Veteran's condition after such care.  38 C.F.R. § 3.361.  Additionally, the examiner stated that there was no specific antidote to neutralize the effects of the Lexiscan and no other medications that could be safely administered; however, the record indicated that following the Veteran's stress test and arrhythmia, he was given Cardizem to lower his heart rate and blood pressure.  Given the above, an additional clarifying addendum opinion was warranted,  The Board requested a records review and addendum medical opinion from an appropriate VA examiner with cardiac expertise.  The examiner was requested to address the following questions:  (A) Was it at least as likely as likely as not (a 50 percent probability or greater) that the Veteran incurred additional disability as a result of VA medical care provided in conjunction with the December 2011 Lexiscan stress test?  The examiner was to compare the Veteran's condition immediately before and after the procedures taken as a whole and individually to determine the existence of additional disability.  (B) If additional disability existed, was it at least as likely as not (a 50 percent or greater) that the proximate cause of such disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?  In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the examiner was to discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  (C) If additional disability existed, was it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?   In determining whether an event was not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.

In response to the Board remand, a VA examination report was prepared in September 2016.  The examiner stated that her medical conclusions were based upon a comprehensive review of the VBMS e-folder, medical evidence from the clinical file, lay statements, CAPRI and current medical literature.

It was the examiner's opinion that the Veteran was a credible witness.  It was also understood by the examiner and the Board that the Veteran was competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, and reports of injuries.  Therefore, the Veteran's lay statements were considered in formulating the medical opinion.  The examiner noted that the Veteran asserted his claims under 38 U.S.C.A. § 1151 for atrial fibrillation and ventricular heart attack with pacemaker/defibrillator combination placement.

She opined that it was less likely than not that the Veteran's claimed 38 U.S.C.A. § 1151 for atrial fibrillation and ventricular heart attack with pacemaker/defibrillator combination placement, incurred additional disability as a result of VA medical care provided in conjunction with the December 2011 Lexiscan stress test and/or related to the proximate cause of such disability was carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the VA.  She indicated that these medical conclusions were supported by the following facts of the case:

First, the Veteran alleged that during a December 2011 stress test at the Fort Myers VAMC, he experienced atrial fibrillation due to an allergic reaction to the Lexiscan medication, which caused his heart rate to accelerate and rather than administer medication to stabilize his heart, the stress test was continued, which led to heart damage requiring hospitalization and installation of a pacemaker.  The examiner noted, however, that the Veteran consented to the procedure with knowledge of the possible complications associated with the procedure, to include atrial fibrillation, ventricular heart attack requiring (later implantation of pacemaker/defibrillator) and/or sudden death (http://www.nhlbi.nih.gov/health/health-topics/topics/stress/risks).  Furthermore, cardiac stress testing complications, to include abnormal heart rhythms, increase or decrease in blood pressures and/or breathing difficulties, were accepted, foreseeable and known complications of the procedure.  Therefore, it was as least as likely as not that the Veteran's procedural complications were unfortunate but foreseeable known complications of his consented procedure.  Second, the Veteran had a long past cardiac history of abnormal heart rhythms, to include atrial fibrillations and flutters, cardiomyopathy as well as low blood pressures.  Furthermore, prior to the 2011 procedure, the Veteran chose to stop his beta blocker without consulting his physician.  The Journal of Clinical Pharmacology stated "A withdrawal syndrome may occur after termination of almost all types of antihypertensive drugs, but most experience has been with the centrally acting agents and with beta-adrenoreceptor blockers.  Abrupt discontinuation of high doses of centrally acting drugs such as alpha-methyldopa, clonidine, and guanabenz can produce a syndrome of sympathetic over activity that includes agitation, headache, sweating, and nausea and less commonly can provoke rapid upswings in blood pressure.  If beta blockers are suddenly stopped, a similar pattern can occur that may be related to excessive activity of thyroid hormones as well as sympathetic factors.  Additionally, patients with ischemic heart disease may be susceptible to an acute exacerbation of their cardiac disease when beta-blocker treatment is stopped" (Garbus SB, Weber MA, Priest RT, Brewer DD, Hubbell FA. The abrupt discontinuation of antihypertensive treatment. J. Clin. Pharmacol. 1979 Aug-Sep; 19(8-9 Pt 1):476-86).  Therefore, and with knowledge of the Veteran's past cardiac history, it was as least as likely as not that the procedural abnormal heart arrhythmia was a foreseeable response to cardiac stress.  Thus, it was as least as likely as not that downstream complications of irregular heart rhythms, angina and/or heart attacks with need for placement of pacemaker, were foreseeable complications when patients decided to sudden stopping of any cardiovascular medication, especially without a physician's knowledge.

Third, review of the Veteran's lay statements to Dr. S. (2012 note), clearly and unmistakably indicated that "the patient developed atrial fibrillation at the conclusion of the study.  He was given intravenous Cardizem to slow the ventricular rate and subsequently had a conversion pause of approximately 6 second with subsequently restoration of normal sinus rhythm".  Furthermore, the December 2011 Lexiscan stress test procedural note clearly and unmistakably stated that "At the completion of the study the patient developed atrial fibrillation.  After evaluation by the ER physician, the patient was sent via ambulance to Faucette Memorial Center for further cardiac evaluation and treatment".  Therefore, the immediate recognition of the irregular heart rhythms, evaluation by the ER physician with immediate stabilization and restoration of normal sinus rhythm as well as transfer via ambulance to Faucette Memorial Hospital for further cardiac evaluation and treatment, was appropriate, timely and within the standards of the best practice of emergency and internal medicine to restore normal sinus rhythm of a known and foreseeable complication, atrial fibrillation.  For these reasons, it was at least as likely as not that the VA exercised the degree of care that would be expected of a reasonable health care provider.  

The examiner further opined that direct response to Directive 3a, it was less likely than not that the Veteran incurred additional disability as a result of the VA medical care provided in conjunction with the December 2011 Lexiscan stress test because the foreseeable and unfortunate atrial arrhythmia was immediately restored to normal sinus rhythm through the application of the best practice of emergency and cardiovascular medical care.  For similar reasons, in direct response to Directive 3b, it was less likely than not that the proximal cause of such disability was carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of VA because the best practice of emergency and cardiovascular medical care insured restoration of normal sinus rhythm, immediate and appropriate emergency care by an ER physician and via ambulance to Faucette Memorial Hospital for further cardiac evaluation and treatment. 

Finally, in response to Directive 3c, no comment was warranted because it was less likely than not that such was due (additional disability exists) to an event not reasonably foreseeable.  It was understood by the examiner that in determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment what would be disclosed in connection with the informed consent procedure, which requires that primary health care provider to explain the reasonable foreseeable risks associated with the surgery or treatment being provided.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. §3.361.  In this case, it is undisputed that the Veteran underwent the December 2011 Lexiscan at a VA medical facility in December 2011.  It is also undisputed that the Veteran developed atrial fibrillation at the end of the study.  

However, compensation benefits under 38 U.S.C.A. § 1151 are not granted simply because care does not succeed.  Rather, the Veteran is entitled to VA compensation for his current atrial fibrillation and ventricle heart attack with pacemaker/defibrillator combination placement only if the Veteran establishes that VA fault or negligence, or an unforeseeable incident, led to the disability for which compensation is sought.  The Veteran's lay reports of his criticisms and frustration with the VA care and with the processing of this claim are not sufficiently probative and persuasive to establish that the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 have been met. 

While the Veteran has submitted medical evidence in support of his claim, to include the medical report from Dr. S., there has been no competent medical evidence submitted or received indicating the VA's actions were faulty or negligent or due to an unforeseeable event.  Moreover, Dr. S. did not indicate that the VA was negligent in their duties or that the events which occurred were unforeseeable.  The most recent opinion from the VA medical examiner, who indicated that her medical conclusions were based on a comprehensive review of the VBMS e-folder, medical evidence from the clinical file, lay statements, CAPRI and current medical literature, was that it was less likely than not that that the Veteran incurred additional disability as a result of the VA medical cares provided in conjunction with the December 2011 Lexiscan stress test because the foreseeable and unfortunate atrial arrhythmia was immediately restored to normal sinus rhythm through the application of the best practice of emergency and cardiovascular medical care.  Moreover, she further opined that it was less likely than not that the proximal cause of such disability was carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of VA because the best practice of emergency and cardiovascular medical care insured restoration of normal sinus rhythm, immediate and appropriate emergency care by an ER physician and via ambulance to Faucette Memorial Hospital for further cardiac evaluation and treatment.  Finally, as to whether the event was foreseeable, the examiner indicated that the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment was what would be disclosed in connection with the informed consent procedure, which required that primary health care provider to explain the reasonable foreseeable risks associated with the surgery or treatment being provided.  The Board notes that the Veteran was provided and signed a consent form explaining the risks and procedures prior to the performance of the stress test.  The Board finds the VA examiner's opinion to be of significant probative value as it was based upon a review of the Veteran's entire file; addressed contentions made by the Veteran and the medical evidence submitted by the Veteran, including Dr. S' opinion; and provided detailed rationale for each opinion that was rendered.  

As discussed above, the Board finds that the evidence of record does not establish any additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care and medical, or due to an event not reasonably foreseeable.

The Board therefore finds that the preponderance of the evidence is against the claims of entitlement to § 1151 compensation for atrial fibrillation and ventricle heart attack with pacemaker/defibrillator combination placement as a result of a December 2011 Lexiscan stress test.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal must be denied.

Varicose Veins

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diagnostic Code 7120 (varicose veins) assigns a rating of 10 percent for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A rating of 20 percent is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A rating of 40 percent is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A rating of 60 percent is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A rating of 100 percent is assigned for massive board-like edema with constant pain at rest.

The Veteran is currently in receipt of a 10 percent rating for his left leg varicose veins.  He maintains that the symptomatology associated with this disability warrants an evaluation in excess of the 10 percent which is currently assigned.  

The Veteran has continuously reported having edema throughout the appeal period.  In support of his claim, the Veteran submitted an August 2010 private physician, D. R., D.O., who indicated that the Veteran suffered from chronic venous stasis disease.  He was noted to have undergone surgery for venous stripping of the leg.  He reported that the Veteran had bilateral leg issues which included persistent and recurrent edema; lichen simplex chronicus; stasis pigmentation changes of the lower extremities; and old healed ulcerations.  

In a March 2016 letter, the Veteran's primary care physician, J. G., M.D., indicated that he had been the Veteran's primary care physician for many years.  He reported that the Veteran had severe venous insufficiency and stasis for which he had already undergone venous stripping of the left leg.  This was a result of recurrent swelling despite the use of diuretics and so forth.  

He indicated that, to date, the Veteran continued to have persistent edema or swelling of both lower extremities which caused pain when he was on his feet and/or sitting and that he had also developed lichen simplex chronicus which was a skin disease that came on from persistent irritation of the skin, from swelling and so forth.

He stated that, of course, with the stasis dermatitis came pigmentation issues of the lower extremities.  He was noted to have had multiple venous stasis ulcers in his lower extremities from the venous insufficiency that took a long time to heal and obviously left some scar tissues. 

In conjunction with the May 2016 Board remand, the Veteran was afforded a VA examination in October 2016.  At the time of the examination, the Veteran reported that since 2006, his left leg had been getting worse.  He noted having eczema on his leg.  The Veteran reported having constant pain in his inner left lower leg.  The examiner stated that the Veteran reported having swelling in his legs that was relieved by leg elevation and partly relieved by wearing leg stockings.  He stated that he wore the leg stockings in the morning and took them off because his leg hurt and that he also took them off at night.  The Veteran noted that when his legs hurt he took off the stockings and elevated his legs.  He reported that he had discoloration in both feet, worse on the left.  The Veteran noted getting many small pimples, like measles, over his left inner leg in the ankle area to his left mid-calf.  They would break open, some healed with a scab, and some formed ulcer.  He reported having had ulcers on and off.

The results of the physical examination performed in October 2016 were amended in a May 2017 report, which will be addressed below.  

The Veteran forwarded a November 2016 lay statement from his wife, who indicated that the Veteran told the VA examiner that the swelling was always present and was not relieved by elevating the leg or wearing leg stockings.  

In an October 2016 letter, Dr. G. indicated that as of October 31, 2016, per physical examination of the Veteran, there was clear evidence of persistent severe venous insufficiency of the left leg.  The Veteran was noted to have persistent edema, stasis pigmentation, eczema, and recurring multiple venous ulcerations with constant pain.  He indicated that this was confirmed by the October 2016 venous duplex scan which also provided evidence of small metallic foreign bodies in this area.  

In the May 2017 addendum to the October 2016 VA examination report, the Veteran was noted to have asymptomatic palpable varicose veins.  They were not noted to be relieved by elevation or compression.  The Veteran was found to have beginning eczema, persistent stasis pigmentation, and intermittent ulceration.  The Veteran was reported to have 1+ pitting edema of the left lower extremity, tenderness in the left lower extremity due to venous insufficiency, skin discoloration of the feet, and visible varicose veins.  The Veteran also had two circular scars which were from healed ulcers.  The Veteran was employed as a realtor.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent evaluation for left leg varicose veins is warranted throughout the appeal period, as the Veteran has been shown to have persistent edema and stasis pigmentation or eczema, with intermittent ulceration.  A rating of 60 percent, the next higher rating, is not warranted as the Veteran has not been shown to have persistent ulceration.  As noted above, in his August 2010 letter, Dr. R. indicated that the Veteran had old healed ulcerations.  In his March 2016 letter, Dr. G. noted that the Veteran had had multiple venous stasis ulcers that left some scar tissues.  There were no ulcers noted that that time.  At the time of his October 2016 VA examination, the Veteran reported having off and on ulcers, with intermittent ulceration being noted in the May 2017 VA examination addendum report.  Furthermore, Dr. G., in his October 2016 letter, indicated that the Veteran had recurring ulcerations.  The above evidence demonstrates ulceration on an intermittent basis as opposed to a persistent basis.  The criteria for a 100 percent evaluation have not been met at any time as the Veteran has not been shown to have massive board-like edema with constant pain at rest.  

The Board has considered the Veteran's lay assertions that his left leg varicose veins are worse than what is reflected by his current rating.  To that end, while laypersons are competent to report general symptoms such as leg pain, difficulty walking, and flare-ups, the specific findings from the VA examination reports are more probative as to the severity of his left leg varicose veins for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Under these circumstances, while the Board acknowledges the Veteran's contentions, the detailed findings of medical professionals are more probative in light of the specific rating criteria.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in Diagnostic Code 7120, a rating of 40 percent, and no more, for the Veteran's varicose veins of the left lower extremity status post greater saphenous vein ligation, is warranted during the appeal period.



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for atrial fibrillation and ventricle heart attack with pacemaker/defibrillator combination placement is denied.

Entitlement to an initial 40 percent disability rating, and no more, for varicose veins of the left lower extremity status post greater saphenous vein ligation is granted.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


